Assurant, Inc. Subsidiaries as of December31, 2013 Subsidiary Name State or Country of Organization ABI International Cayman Islands ABIG Holding de Espana, S.L. Spain ALOC Holdings ULC Canada American Bankers Dominicana, S.A. Dominican Republic American Bankers General Agency, Inc. Texas American Bankers Insurance Company of Florida Florida American Bankers Insurance Group, Inc. Florida American Bankers Life Assurance Company of Florida Florida American Bankers Management Company, Inc Florida American Memorial Life Insurance Company South Dakota American Reliable Insurance Company Arizona American Security Insurance Company Delaware Assurant Argentina Compania de Seguros Sociedad Anonima Argentina Assurant Chile Compañia de Seguros Generales S.A. Chile Assurant Consulting Company, Limited. China Assurant Danos Mexico S.A. Mexico Assurant Deutschland GmbH Germany Assurant Direct Limited United Kingdom Assurant General Insurance Limited United Kingdom Assurant Group, Limited United Kingdom Assurant Holding Mexico, S. de R.L. de C.V. Mexico Assurant Intermediary Ltd. United Kingdom Assurant International Division Limited Malta Assurant Italia Agenzia di Assicurazioni s.r.l. Italy Assurant Life Limited United Kingdom Assurant Life of Canada Canada Assurant New Ventures, Incorporated Florida Assurant Payment Services, Inc. Florida Assurant Reinsurance of Turks& Caicos, Ltd. Turks & Caicos Assurant Seguradora S.A. Brazil Assurant Service Protection, Inc. Oklahoma Assurant Services (U.K.) Limited United Kingdom Assurant Services Argentina, S.A. Argentina Assurant Services Brasil, Limitada Brazil Assurant Services Canada, Inc. Canada Assurant Services de Chile, SpA Chile Assurant Services Italia s.r.l. Italy Assurant Services Limited Ireland Assurant Services, LLC Texas Assurant Services of Puerto Rico, Inc. Puerto Rico Assurant Servicios de Mexico, S.A. de CV Mexico Assurant Solutions Assistance B.V. Netherlands Assurant Solutions Holding Puerto Rico, Inc. Puerto Rico Assurant Solutions Spain, S.A. Spain Assurant Vida Mexico S.A. Mexico Bankers Atlantic Reinsurance Company Turks & Caicos Blue Bananas, LLC Wisconsin Caribbean American Life Assurance Company Puerto Rico Caribbean American Property Insurance Company Puerto Rico Consumer Assist Network Association, Inc. Delaware Cooperatieve Assurant Netherlands U.A. Netherlands CWork Financial Management LLC Delaware CWork Solutions, LP Pennsylvania Dental Health Alliance, LLC Delaware Denticare of Alabama, Inc. Alabama Digital Services (UK) Ltd. United Kingdom Disability Reinsurance Management Services, Inc. Delaware Family Considerations, Inc. Georgia FamilySide, Inc. Canada FAS-AHM Utilities, LLC Texas FAS-BOA Utilities, LLC Texas FAS-Construction Services, LLC Texas FAS-EMC Utilities, LLC Texas FAS-Kazork Utilities, LLC Texas FAS-Litton Utility, LLC Texas FAS-Nationstar, LLC Missouri FAS-OWB Utilities, LLC Texas FAS-Tenant Access Utilities, LLC Texas Federal Warranty Service Corporation Illinois Field Asset Services, LLC Delaware Florida Office Corp. Delaware GP Legacy Place, Inc. Delaware Guardian Travel, Inc. Florida Insureco Agency& Insurance Services, Inc. (CA) California Insureco, Inc. California Interfinancial Inc. Georgia John Alden Financial Corporation Delaware John Alden Life Insurance Company Wisconsin Lifestyle Services Group Ltd. United Kingdom LSG España Ltd. United Kingdom LSG Insurance (Isle of Man Limited) Isle of Man MobileServ 5 Ltd. United Kingdom Mortgage Group Reinsurance, Ltd. Bermuda MSDiversified Corp. Mississippi National Insurance Agency Florida National Insurance Institute, LLC Wisconsin North Star Marketing Corporation Ohio NSM Sales Corporation Nevada Protection Holding Cayman Cayman Islands Reliable Lloyds Insurance Company Texas Rolim Consult S.A. Brazil
